EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wendy M. Slade on 05/03/2022.

The application has been amended as follows: 
	Claim 15 has been amended to recite the following:
	“A fluid connection, designed to join pressurized fluid lines, the fluid connection comprising a female element according to claim 1 and [[a]] the complementary male element

Drawings
The drawings filed on 05/11/2020 are accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claim 1:
Hansen (US 2,433,119) discloses a female element (Fig. 1, 10) comprising locking elements (Fig. 1, at 12), a maneuvering ring (Fig. 1, 27 and 28 defines a maneuvering ring), the maneuvering ring comprising an inner sleeve that is partially received in an insertion channel (Fig. 1, at 29), and a resilient member (Fig. 1, spring 33) but does not show or suggest a return plunger inserted radially between the maneuvering ring and the female body and the resilient member exerts a force to return the return plunger toward its forward position. It would not have been obvious to one of ordinary skill in the art to have modified Hansen to include a return plunger inserted radially between the maneuvering ring and the female body and the resilient member exerts a force to return the return plunger toward its forward position because such a modification would require hindsight reasoning and reconstruction. 
Chambaud et al. (US 7,938,456) discloses a female element (Fig. 1, 51) comprising locking elements (Fig. 1, 59), a maneuvering ring (Fig. 1, 53), the maneuvering ring comprising an inner sleeve (Fig. 1, at 531 is at least an inner sleeve that provides a stop for 55), a return plunger (Fig. 1, 55), and a resilient member (Fig. 1, 57), but does not show or suggest the inner sleeve received in the insertion channel of the female element. It would not have been obvious to one of ordinary skill in the art to have modified Chambaud et al. alone or in combination with Hansen to include the inner sleeve received in the insertion channel of the female element because such a modification would require hindsight reasoning and reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Tiberghien et al. (US 10,094,502), Kohda (US 2005/0087239), and Kotake (US 5,984,266) discloses a female element comprising locking elements, a maneuvering ring, and a resilient member.
Tiberghien et al. (US 9,752,713) and Kobayashi (US 5,230,538) discloses a female element comprising locking elements, a maneuvering ring, a plunger, and a resilient member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679